916 F.2d 600
54 Fair Empl.Prac.Cas.  1425,55 Empl. Prac. Dec. P 40,374Mildred THOMPKINS, Plaintiff-Appellant,v.DEKALB COUNTY HOSPITAL AUTHORITY d/b/a Dekalb GeneralHospital, Defendant-Appellee.
No. 90-8276Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Sept. 17, 1990.

Katrina L. Breeding, Atlanta, Ga., for plaintiff-appellant.
Martha C. Perrin, Ogletree, Deakins, Nash, Smoak & Stewart, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia, 1:87-CV-303-RLV;  Robert L. Vining, Jr., Judge.
Before TJOFLAT, Chief Judge, FAY and BIRCH, Circuit Judges.
PER CURIAM:


1
Appellant brought this suit in the district court under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq., and 42 U.S.C. Sec. 1981.  The district court, adopting the magistrate's report and recommendation (which, like the Equal Employment Opportunity Commission (EEOC), found no reasonable cause to believe any of appellant's allegations of race or sex discrimination), ruled against appellant on her Title VII claim.  The court subsequently granted summary judgment against appellant on her section 1981 claims of discriminatory discharge and retaliation (because she filed the EEOC claim), holding that Patterson v. McLean Credit Union, 491 U.S. ----, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989), foreclosed them.  Appellant now challenges the district court's disposition of her section 1981 claim.


2
We agree with the district court that Patterson forecloses this claim.  Putting Patterson 's bar aside, we also find nothing in the record before us that would permit a jury to find for appellant on her section 1981 claim.  The entry of summary judgment was therefore appropriate.


3
AFFIRMED.